Citation Nr: 1130824	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  09-01 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for petit mal epilepsy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to August 1972. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Lincoln, Nebraska, Department of Veterans Affairs (VA), which denied service connection for petit mal epilepsy. 

The Veteran was afforded a videoconference hearing before the undersigned in June 2011.  A copy of the transcript is of record.  At the time of the hearing the Veteran submitted additional evidence, waiving a review of this evidence by the RO.  Therefore, the Board has the jurisdiction to consider the new evidence pursuant to 38 C.F.R. § 20.1304(c). 


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that petit mal seizures, noted in service, preexisted prior to entry into active service.

2.  There is clear and unmistakable competent evidence that the Veteran's petit mal epilepsy was not aggravated by service.  


CONCLUSION OF LAW

Petit mal epilepsy clearly and unmistakably existed prior to service and was not clearly and unmistakably aggravated by the Veteran's active military service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

The Veteran received notice of the evidence needed to substantiate a service connection claim and Dingess-compliant notice in May 2008.  

 Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  To that end, the claims file contains the service treatment records, VA treatment records, and a VA examination.  The examination report is adequate for rating purposes.  The examiner reviewed the Veteran's claims file, considered the Veteran's subjective complaints, examined him and set forth pertinent clinical findings.  In addition, the VA attempted to procure the Veteran's Social Security Administration records but a formal finding regarding their unavailability was provided.  Therefore, all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file and VA has substantially complied with the notice and assistance requirements.  The Veteran is not prejudiced by a decision on the claim at this time.

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during service or, if preexisting active service, was aggravated therein. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic disability in service or during an applicable presumptive period and still has such disability.  Such evidence must be medical unless it relates to a disability as to which, under the United States Court of Appeals for Veterans Claims' (Court's) case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a disability noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The law as interpreted under Cotant v. Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 3-2003 (July 16, 2003), mandates that, to rebut the presumption of sound condition upon entry into service under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d. 1089 (Fed. Cir. 2004).

Mere history provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a pre-existing condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  The Court has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, however, the Court of Appeals for the Federal Circuit explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative balance, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v.  Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107. 

Analysis 

The Veteran asserts that he is entitled to service connection for petit mal epilepsy due to its aggravation during service.  The Veteran's service treatment records clearly show the presence of seizures while the Veteran was in service.  

A review of the Veteran's service treatment records show that in April 1972, when the Veteran was examined to enter service, he made no complaints or notations regarding seizures or epilepsy.  The April 1972 entrance examination report does not note the presence of petit mal epilepsy.  A July 1972 outpatient treatment entry noted that the examiner suspected petit mal epilepsy.  A subsequent July 1972 entry noted that a letter was obtained from the Veteran's doctor and that he enclosed a neurology consultation by another doctor who had seen the Veteran in 1964 and considered him to have petit mal epilepsy.  It was indicated that an EEG report from March 1964 revealed petit mal seizure discharges which disrupted the background pattern and occurred paroxysmally in all leads.  It was noted that the Veteran had done well on medication.  The impression was petit mal epilepsy, existed prior to service.  No other service treatment records are included in the Veteran's file.  The Veteran was in service for a little under two months.

At the hearing before the undersigned the Veteran reported having seizures since the age of 10.  He testified that he informed his naval recruiter that he had seizures and that he was taking medication for those seizures.  He testified that his naval recruiter informed him that as long as he was taking medication he should not have any problems getting into the service.  The Veteran testified that his seizures worsened in service because he was unable to take his medication.  Once he separated from service he was placed back on his medication.   

Even though the Veteran's entrance examination does not note seizures, the Veteran himself testified that his seizures existed since he was young and there is medical evidence in the service treatment records that the Veteran was treated for petit mal seizures in 1964, eight years prior to his service.  Therefore, while a seizure disorder was not noted at entry, there is clear and unmistakable evidence that petit mal epilepsy existed prior to service.  Consequently, the relevant inquiry is whether there is clear and unmistakable evidence that the Veteran's petit mal seizures were aggravated by active service.

The first records of petit mal epilepsy post service are dated in 2006 and show that the Veteran broke his ankle during a seizure.  VA treatment records dated in 2010 show that the Veteran has had lifelong epilepsy.  

The Veteran was afforded a VA examination in June 2008 and the examiner had the opportunity to review the Veteran's claims file.  The examiner noted that the Veteran's entrance examination was negative for any reports of epilepsy or fits.  However, the examiner found that in July 1972 petit mal seizures were suspected and the Veteran's service treatment records show an EEG report from March 1964 which revealed petit mal seizures.  He noted that the Veteran was released from service shortly thereafter, in August 1972.  The Veteran reported to the examiner that his seizures began around age 16 and he stopped taking his seizure medication when he entered service.  Shortly after he began service his seizures returned and he was released from active duty.  He then resumed his medication until 1980 when he was placed on a different medication because his seizures had returned despite the medication.  The examiner opined that it is less likely than not that the Veteran's current seizures were aggravated beyond the normal progression of the disease due to active service.  He reasoned that the Veteran stopped taking his medication when he entered training and shortly thereafter he developed manifestations of the same petit mal epilepsy he had before service.  As soon as the Veteran was released from service he went back on his medication and there is no indication that the seizures worsened on active duty other than the fact that the Veteran stopped taking his medication.  

After a full review of the record, the Board concludes that there is clear and unmistakable evidence that the Veteran's seizure disorder existed prior to service and there is clear and unmistakable evidence that the pre-existing petit mal epilepsy was not aggravated during active service.  While the Veteran's April 1972 entrance examination does not document evidence of seizures, the Veteran has testified that he informed his recruiter that he had seizures and then was unable to take his medication while in service.  Furthermore, a month after the Veteran entered service his records show that he was seen for seizures and older medical records showed a diagnosis of petit mal seizures dating back to 1964.  The Veteran testified that he was not taking his seizure medication while in service and the 2008 VA examiner noted that the lack of medication compliance was the reason the Veteran experienced a seizure in service.  The only competent and probative medical opinion of record concluded that petit mal epilepsy did not worsen in service.  Therefore, as there is there is clear and unmistakable evidence that the Veteran's pre-existing petit mal epilepsy was not aggravated by active service, service connection for petite mal epilepsy is denied.

Neither the Veteran nor his representative has produced a medical opinion to contradict the conclusions of the June 2008 VA examiner.  The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].  Thus, the June 2008 VA examiner's opinion stands unchallenged as competent medical evidence on this crucial issue of aggravation.

The Veteran has submitted his own statements to support his claim of aggravation. As a lay person, the Veteran is competent to testify to observable symptoms such as shaking.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) [holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability]; see also Barr, supra; Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran is not competent to provide medical conclusions such as whether a disease entity was aggravated beyond its natural progression by the condition of military service.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Miller v. Derwinski, 3 Vet. App. 201, 204 (1992).  Therefore, to the extent that the Veteran or his representative are now claiming that his petit mal seizures were aggravated by his military service or increased beyond the natural progression of the disability during service, laypersons without medical training, such as the Veteran and his representative, are not competent to comment on medical matters such as whether the Veteran's petit mal seizure treatment during service represented aggravation versus a natural progression of the disability.  See 38 C.F.R. § 3.159(a) (1) (2010). The Board further observes that the Veteran's contention of aggravated petit mal seizures in-service is contradicted by the findings of the 2008 VA examiner who specifically considered the Veteran's lay statements in rendering his negative nexus opinion.

For these reasons, the Board finds that the evidence clearly and unmistakably shows that the Veteran's pre-existing petit mal epilepsy was not aggravated during active duty.  Accordingly, entitlement to service connection for petit mal epilepsy is not warranted.


ORDER

Service connection for petit mal seizures is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


